.,




                                                                  .~.._----F~,.For, ~.T c~„aT
       1
                                                                   ~~~K ~~
      2
                                                                               ~~~~
      3
                                                                                    v       ~~ur~
                                                                                            F
      4                                                                  ,N ~ ,,,,
                                                                   ~~ ~..
      5
      6
      7
      8                            i7NITED STATES DISTRICT.COURT
      9                          CENTRAL DISTRICT OF C~I,IFORIVIA
     10
           ~ UNITED STATES-OF AMERICA,                     Case No.: ~`~~~~~~ ~~"`7
     11
                                Plaintiff,                 ORDER OF DETENTION PENDING
     12                                                    FURTI~R REVOCATION
                        v.                                 PROCEEDINGS
     13                                                   (FED.R. CRIM.P. 32.1(a)(6); 18
                                                           U.S.C. § 3143(a)(1))
     14
                                Defendant.
     15
     16         The defendant having been arrested in this District pursuant to a warrant
     17 issued by the United States District Court for the                               District of
     18 ~G~~wsl~A- for alleged viola~ion(s) ofthe terms and conditions of probation
     19 or supervised release; and
     20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
     21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
     22 A. (~      The defendant has not met his/her burden of establishing by clear and
     23            convincing evidence that he/she is not likely to flee ifreleased under 18
     24            U.S.C. § 3142(b)or (c). This finding is based on the following:
     25           ('~        information in the Pretrial Services Report and Recommendation
     26          (           information in the violation petition and reports)
     27          (           the defendant's nonobjection to detention at this time
     28          () other:


                                                      1
 1           511   0I'

 2 ', B.(~   The defendant has not met his/her burden o€establishing by clear and
 3           convincing evidence that he/she is not likely to pose a danger to the
 4           safety of any other person or the community ifreleased under 18 U.S.C.
 5           § 3142(b)or(c). This finding is based on the.following:
 6           (~~    information in the Pretrial Services Report and Recommendation
 7           (~}    information in the violation petition and reports)
 8           (~)    the defendant's nonobjection to detention at this time
 9           O      other:
10
11   IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: ~~pN'o✓ y ~ Z—j ~~ 1
15                                              United~States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            2
